Case: 20-1284   Document: 61      Page: 1   Filed: 03/25/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     RIDEAPP INC.,
                    Plaintiff-Appellant,

                             v.

                      LYFT, INC.,
                   Defendant-Appellee.
                 ______________________

                       2020-1284
                 ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 4:18-cv-07152-JST,
 Judge Jon. S. Tigar.
                  ______________________

                 Decided: March 25, 2021
                 ______________________

    CHARLES A. PANNELL, III, Addy Hart P.C., Atlanta, GA,
 argued for appellant. Also represented by MEREDITH
 MARTIN ADDY.

    JEREMEY TAYLOR, Baker Botts L.L.P., San Francisco,
 CA, argued for appellee. Also represented by SARAH J.
 GUSKE; ELIZABETH KATHLEEN BOGGS, JOHN GAUSTAD,
 KEITH MARVIN JUREK, Palo Alto, CA; JENNIFER COZEOLINO
 TEMPESTA, New York, NY.
                ______________________
Case: 20-1284     Document: 61     Page: 2    Filed: 03/25/2021




 2                                   RIDEAPP, INC. v. LYFT, INC.




     Before WALLACH, CHEN, and HUGHES, Circuit Judges.
 CHEN, Circuit Judge.
      RideApp Inc. (RideApp) appeals the district court’s
 claim construction order finding claims 2, 3, and 6 of U.S.
 Patent No. 6,697,730 (’730 patent) indefinite under 35
 U.S.C. § 112, ¶ 2 1 for failing to disclose adequate structure
 corresponding to various computer-implemented means-
 plus-function claim terms. For the following reasons, we
 affirm.
                        BACKGROUND
                               A
      The ’730 patent is directed to an “urban transit system
 based on digital cellular communications [and] GPS locat-
 ing technology . . . to provide real-time command and con-
 trol of passengers and vehicles.” See ’730 patent at
 Abstract. A “central assigning system” (CAS) communi-
 cates with and collects data from both passengers and ve-
 hicles in the system. See id. at col. 4 ll. 3–6. The CAS is
 “capable of matching a passenger’s trip request with cur-
 rent transit parameters to determine vehicle assignment
 and routes that reduce passenger trip and wait times,
 wherein the current transit parameters and passenger lo-
 cation are obtained via wireless communication devices op-
 tionally capable of transmitting location data.” Id. at col. 3
 ll. 56–62.




      1  Section 112, ¶ 2 was replaced by § 112(b) when the
 America Invents Act (AIA) took effect on September 12,
 2012. See Advanced Ground Info. Sys., Inc. v. Life360, Inc.,
 830 F.3d 1341, 1343 n.1 (Fed. Cir. 2016). Because the ap-
 plication for the instant patent was filed before that date,
 we refer to the pre-AIA version of § 112.
Case: 20-1284      Document: 61    Page: 3    Filed: 03/25/2021




 RIDEAPP, INC. v. LYFT, INC.                                 3



      Several of the patent’s figures relate to the invention’s
 core feature: “real-time,” i.e., “on-demand,” “match[ing of]
 a user’s [trip] request with existing [transit] services.” See
 id. at col. 14 ll. 49–51. The patent’s Figure 5 illustrates “a
 logic flow diagram of a preferred embodiment of the pre-
 sent transit system.” See id. at col. 13 ll. 53–54. According
 to the patent, Figure 6 explains Figure 5’s block 504—enti-
 tled “Process Trip Request”—“in detail.” See id. at col. 14
 l. 14. Additionally, the patent states that Figure 9 “show[s]
 the interaction of passenger, central assigning system, and
 vehicle.” See id. at col. 20 ll. 41–42.
     The patent also includes a table purportedly providing
 “exemplary central processing software subsystems” for
 the disclosed invention. See id. at col. 20 ll. 42–43, Table
 1. For example, Table 1’s “Find Best Trip” module “[s]olves
 the trip assignment task based on available vehicles, their
 schedules, and their passenger loadings.” Id. at Table 1.
                               B
     RideApp sued Lyft, Inc. (Lyft), alleging that Lyft’s ride
 and bikeshare services infringe claims 2, 3, and 6 of the
 ’730 patent when “[a] passenger uses the Lyft App to re-
 quest or locate a ride and, through the Lyft App, a driver
 accepts the request.” See J.A. 683, 1286. Claim 2 is repro-
 duced below:
     2. An automated system for providing unified bill-
     ing for passenger transport comprising:
     (a) a central data system for tracking passenger
     transportation vehicle usage and distributing peri-
     odic invoices for the usage; and
     (b) a plurality of communication devices for provid-
     ing wireless communication between passengers,
     vehicles, and the central data system in connection
     with the passenger transportation vehicle usage;
     and
Case: 20-1284     Document: 61     Page: 4    Filed: 03/25/2021




 4                                   RIDEAPP, INC. v. LYFT, INC.




     (c) a wireless means of on-demand allocation of a
     passenger to a specific vehicle through the central
     data system.
 ’730 patent at claim 2 (emphasis added).
     Claim 3 is an independent claim containing each of the
 limitations of claim 2 and an additional limitation:
     (d) a wireless means of informing the passenger of
     the assignment and updated expected arrival time.
 See id. at claim 3.
      Claim 6 is also independent, contains the same first
 two limitations as claims 2 and 3, i.e., limitations (a) and
 (b), and adds a third limitation:
     (c) a wireless means of detecting the proximity of the
     passenger and alerting the passenger of the proxim-
     ity of the vehicle.
 See id. at claim 6 (emphasis added).
                               C
     During claim construction, Lyft argued that the follow-
 ing computer implemented means-plus-function claim lim-
 itations were indefinite because the ’730 patent failed to
 provide a corresponding structure—specifically, an algo-
 rithm—for their respective functions recited in the claims:
     a central data system for tracking passenger trans-
     portation vehicle usage and distributing periodic
     invoices for the usage;
     a wireless means of on-demand allocation of a pas-
     senger to a specific vehicle through the central data
     system;
     a wireless means of informing the passenger of the
     assignment and updated expected arrival time;
     and
Case: 20-1284      Document: 61    Page: 5    Filed: 03/25/2021




 RIDEAPP, INC. v. LYFT, INC.                                 5



     a wireless means of detecting the proximity of the
     passenger and alerting the passenger of the prox-
     imity of the vehicle.
     The district court agreed with Lyft as to each of the
 identified means-plus-function limitations and invalidated
 each of the asserted claims. See RideApp, Inc. v. Lyft, Inc.,
 No. 18-CV-07152-JST, 2019 WL 7834175, at *1 (N.D. Cal.
 Oct. 16, 2019) (Claim Construction Order). As to “on-de-
 mand allocation,” the district court determined first that
 the disclosed system step of “assignment”—matching a
 user’s request to existing transit services—was a part of
 the allocation function. See id. at *8. The district court
 then rejected RideApp’s argument that the “Find Best
 Trip” module in Table 1 provides an algorithm for the trip
 assignment function because it disclosed no procedure for
 doing so. See id. at *9. Similarly, the district court found
 that Figures 5 and 6 and the corresponding specification
 discussion of those figures failed to disclose the requisite
 structure. See id.
      The district court likewise found the “detecting the
 proximity” limitation indefinite. See id. at *11. The dis-
 trict court adopted RideApp’s interpretation of proximity
 as referring to geographic distance, but nonetheless found
 the limitation indefinite because “the specification is silent
 on how proximity is to be calculated.” See id. The district
 court rejected RideApp’s argument that a simple algo-
 rithm, such as the Pythagorean theorem, need not be dis-
 closed because a straight-line calculation is just one of
 several ways to calculate proximity. See id.
      Having found each asserted claim indefinite, the dis-
 trict court entered final judgment in favor of Lyft. See J.A.
 1–3. RideApp appeals to this court. We have jurisdiction
 under 28 U.S.C. § 1295(a)(1).
Case: 20-1284     Document: 61     Page: 6    Filed: 03/25/2021




 6                                   RIDEAPP, INC. v. LYFT, INC.




                         DISCUSSION
     RideApp argues that the district court erred in finding
 each of the four limitations at issue, and thus, claims 2, 3,
 and 6, indefinite. Because we agree with the district court
 that the on-demand allocation and proximity limitations
 are indefinite, we affirm without addressing the tracking
 and distributing or expected arrival time limitations.
      We review a district court’s indefiniteness conclusion
 de novo and any underlying factual findings based on ex-
 trinsic evidence for clear error. See Williamson v. Citrix
 Online, LLC, 792 F.3d 1339, 1346 (Fed. Cir. 2015) (en
 banc). Construing means-plus-function terms requires
 first identifying the claimed function(s) of the phrase and
 second determining what structure disclosed in the specifi-
 cation performs that function. See id. at 1351. The intrin-
 sic evidence must “clearly link[] or associate[] that
 structure to the function recited in the claim.” Id. at 1352.
 For a patent to satisfy this standard, a skilled artisan must
 “be []able to recognize the structure in the specification and
 associate it with the corresponding function in the claim.”
 Id. When a function is implemented in a special-purpose
 computer, “the specification [must] disclose an algorithm
 for performing the claimed function,” which “may be ex-
 pressed as a mathematical formula, in prose, or as a flow
 chart, or in any other manner that provides sufficient
 structure.” See id.

                               A
     Regarding the “on-demand allocation” limitation, we
 agree with the district court that the “on-demand alloca-
 tion” function requires the “wireless means” to assign a
 passenger to a specific vehicle. See Claim Construction Or-
 der at *8. The district court found that allocation included
 assignment for several reasons. First, it concluded that the
 “assignment” recited in the fourth limitation of claim 3
 would have no antecedent if assignment were not a part of
Case: 20-1284      Document: 61    Page: 7    Filed: 03/25/2021




 RIDEAPP, INC. v. LYFT, INC.                                 7



 “allocation.” See id. Additionally, the district court found
 that the plain meaning of the term “allocation” supported
 its construction, which was not contradicted by any intrin-
 sic evidence. See id. We see no error in the district court’s
 construction of “allocation” as including “assignment,” par-
 ticularly in light of RideApp’s representations to the Patent
 Office that “[o]n-demand allocation includes ‘assignment.’”
 See J.A. 1446.
      Next, we agree with the district court that the patent
 fails to disclose sufficient algorithmic structure for the as-
 signment function. See Claim Construction Order at *9.
 RideApp largely relies on Figures 5 and 6 as detailing the
 assignment algorithm. See Appellant’s Br. at 53–58. Yet
 neither figure describes how the system analyzes different
 passenger transportation requests and vehicle availability
 to assign a particular route or vehicle to a given user. In-
 stead, the patent simply calls for the system to “match” an
 available vehicle to a passenger request. See, e.g., Figure
 6; col. 14, ll. 49–53. At oral argument, counsel for RideApp
 cited column 15 line 25 and “between columns seven and
 eight” as the best evidence of an assignment algorithm.
 Oral Arg. at 11:27–12:16. But the cited specification por-
 tions merely state that “[o]nce the routes and methods are
 determined, the central processing system allocates them
 based on a passenger’s parameters,” ’730 patent at col. 15
 ll. 24–26, and “[t]he data interpreted and evaluated by the
 central assigning system can include . . . communications
 to vehicles to allocate routes, schedules and passengers,”
 id. at col. 7 l. 65–col. 8 l. 4. Similarly, the Find Best Trip
 module in Table 1 merely states that it “[s]olves the trip
 assignment task” without explaining how it does so. See
 id. at Table 1. These passages, like the others cited by
 RideApp, are too generic and fail to provide sufficient algo-
 rithmic structure for the assigning function embedded in
 on-demand allocation. This limitation, recited in claims 2
 and 3, is therefore indefinite.
Case: 20-1284     Document: 61     Page: 8    Filed: 03/25/2021




 8                                   RIDEAPP, INC. v. LYFT, INC.




                               B
     We likewise agree with the district court that the
 “proximity” limitation recited in claim 6 is indefinite. Ride-
 App contends that the district court erred in faulting the
 patent for failing to disclose a “simple calculation” which,
 according to RideApp, would not “affect claim scope.” See
 Appellant’s Br. at 76–78.
      RideApp’s first point—that a skilled artisan “would
 know many methods to calculate distance between sets of
 coordinates,” id. at 77—underscores why this means-plus-
 function limitation is indefinite. RideApp argued to the
 district court that a skilled artisan, or even a high-school
 student, could use a formula as simple as the Pythagorean
 theorem to ascertain the distance between two points. See
 Claim Construction Order at *11. Yet as Lyft points out,
 the calculation of an as-the-crow-flies, straight-line dis-
 tance makes little sense in the context of vehicle travel con-
 strained to roadways.        As Lyft’s expert testified, a
 calculation considering the layout of the underlying street
 system would be more appropriate. See id. On appeal,
 RideApp does not explicitly defend its Pythagorean theo-
 rem approach. Rather, it contends that the invention uti-
 lizes some unidentified “simple calculation” to calculate
 distance. See Appellant’s Br. at 78. RideApp’s lack of spec-
 ificity is unsurprising given its only proposed “simple cal-
 culation” would make little sense in this context and the
 patent’s failure to provide any guidance on the scope of this
 limitation. Without any limit on how the invention calcu-
 lates proximity, RideApp “has in effect claimed everything
 that [performs the task] under the sun.” See Claim Con-
 struction Order at *10 (quoting ePlus, Inc. v. Lawson Soft-
 ware, Inc., 700 F.3d 509, 519 (Fed. Cir. 2012)).
    RideApp’s second point—that any disclosed algorithm
 would not affect claims scope—misunderstands the law. A
 computer-implemented, means-plus-function claim ele-
 ment is, by definition, limited to the disclosed algorithm
Case: 20-1284      Document: 61     Page: 9     Filed: 03/25/2021




 RIDEAPP, INC. v. LYFT, INC.                                   9



 and equivalents thereof. See Williamson, 792 F.3d at 1347
 (noting the scope of means-plus-function claim element is
 limited “to only the structure . . . described in the specifica-
 tion as corresponding to the claimed function and equiva-
 lents thereof”).     As any disclosed algorithm would
 necessarily affect claim scope, we decline to resurrect claim
 6 on this basis.
                          CONCLUSION
     We have considered RideApp’s remaining arguments
 and find them unpersuasive. For the reasons set forth
 above, we affirm the district court’s order finding claims 2,
 3, and 6 of the ’730 patent invalid as indefinite.
                          AFFIRMED